DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment filed on 08/15/2022 has been entered:
Claim 1, 9 – 11 and 19 – 26 remain pending in the application;
Claim 9, 10, 19 and 20 are withdrawn from consideration;
Claim 1, 11 and 21 – 24 are amended;
Claim 25 and 26 are added as new.


Response to Arguments
Applicant’s arguments with respect to the rejections to claim 1, 11 and 21 – 24 under 35 U.S.C. 103 have been fully considered but they are moot in view of new grounds of rejection.

Regarding the 103 rejection to independent claim 1, applicant amended claim to include limitations “receiving, with a portable handheld processing device in operative communication with the ultrasound probe, a selection from a user of a new imaging depth that exceeds a threshold imaging depth”, and submitted on p.7 – 10 that “Maslak makes no description of changing scan formats in response to selection of a new imaging depth. Rather, Maslak clearly describes that changing scan formats is permitted by the variable vertex scan format which involves selecting a vertex location. (Maslak, Col. 6, Lines 5-12)”; “Maslak describes selection of a different variable than the imaging depth recited in the claims. Moreover, Maslak provides no description of the variable being selected by a user. Therefore, Maslak does not describe any selection of imaging depth, let alone selection of imaging depth by a user”; “The proposed combinations of references do not describe a method which is performed at least in part using a "portable handheld processing device in operative communication with [an] ultrasound probe."” Applicant’s arguments have been fully considered but they are moot in view of new grounds of rejection.
First, since applicant’s amendments change the scope of claim, new reference Berger et al. (US 2014/0051984 A1; published on 02/20/2014) (hereinafter “Berger”) is introduced in new grounds of rejection to teach the amended claim in combination with the teaching of other cited reference. Berger specifically teaches user selection of imaging depth via a portable electronic device. See detail in later 103 rejection.
In addition, Maslak does teach the changing of image formats according to different imaging depth and the advantages to do so (see Maslak; Col.5, Ln.63 – Col.6, Ln.12). "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). See MPEP 2144.01. In this case, although Maslak does not explicitly teach the selection of depth, Maslak teaches the fundamental theory to switch image setting according to depth, and the apparatus of Maslak is also capable of performing the claimed operation. In combination with the teaching of Berger, when the device received the user selection of depth, it would be obvious to one with ordinary skill in the art to consider the advantages and disadvantages of different imaging formats at different depth as taught by Maslak to modify the imaging setting with proper format.
Thus, applicant’s arguments regarding the rejection to independent claim 1 have been fully considered but they are moot in view of new grounds of rejection.

Regarding the 103 rejection to independent claim 11, applicant’s arguments submitted on p.11 exclusively rely on the supposed similar deficiency as the rejection of claim 1. Applicant’s arguments have been fully considered but they are moot for the same reasons detailed above.

Regarding the 103 rejections to all corresponding dependent claims, applicant’s arguments submitted on p.11 rely on the supposed deficiency of corresponding parent claim 1 and 11.  Applicant’s arguments have been fully considered but they are moot for the same reasons detailed above.

Overall, applicant’s remarks on p.6 – 9 have been fully considered but they are moot in view of new grounds of rejection. The amendment results in new grounds of rejection. THIS ACTION IS MADE FINAL.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 11 and 21 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over Berger et al. (US 2014/0051984 A1; published on 02/20/2014) (hereinafter “Berger”) in view of Maslak et al. (US 5,148,810; published on 09/22/1992) (hereinafter “Maslak”).

Regarding claim 1, Berger teaches a method of operating an ultrasound probe (“A method of controlling an ultrasonic imaging system from a unitary operating position facilitates ultrasonic image processing by defining ultrasonic imaging operations and defining a range of values corresponding to each of the ultrasonic imaging operations.” [0021]) having a single ultrasound transducer array (“The front-end probe 3 integrates a transducer array 10 …” [0104]), the method comprising: 
receiving, with a portable handheld processing device (“… a handheld probe system which is in communication with a remotely located computing device. The computing device can be a handheld portable information device … The computing device may be used for controlling …” [0020]) in operative communication with the ultrasound probe (“The method further includes sending, from an external application, a command indicative of one of the ultrasonic operations, executing in the ultrasonic application server …” [0030]; “The external application can reside … be resident on a different computing device. The external application communicates with the ultrasonic application server using a control program …” [0032]), a selection from a user of a new imaging depth (“An operator then selects, via a first control, one of the ultrasonic imaging operations, and then selects, via a second control, a parameter in the range of values corresponding to the selected ultrasonic imaging operation.” [0021]; “Typical scanning ultrasonic imaging operations which are known to those skilled in the art and which may be applied by the ultrasonic imaging system include … depth …” [0024]). 
Further, in the same field of endeavor, Maslak teaches wherein the depth  exceeds a threshold imaging depth, causing, within a single imaging preset (“The variable vertex scan …” Col.6, Ln.13 – 24), the ultrasound probe to switch (“… that the vertex may occur at a variable point as shown in FIG. 5 for several different placements of variable vertex 4a-4g.” Col.6, Ln.13 – 24; see Fig.5) from a configuration to collect ultrasound data for producing ultrasound images having a linear format (“As the variable vertex approaches infinity 4f or 4g the format approaches a linear scanning format.” Col.6, Ln.13 – 24; see Fig.5) to a configuration to collect ultrasound data for producing ultrasound images having a trapezoidal format (see Fig.5, the vertex position at 4c – 4e) based on the receiving the selection from the user (considering the depth selection by operator as taught by Berger cited above) of the new imaging depth that exceeds a threshold imaging depth (“The acoustic lines thus can be steered beyond both ends of the array itself, to extend the field of view at all depths with substantially comparable resolution.” Col.2, Ln.52 – Col.3, Ln.4; here each vertex position is corresponded to different depth; “As is well known, the typical sector scan format has two major advantages when compared to the linear format. Namely, the sector has substantially increased field of view at the deeper scan depths, such as 10 cm. or greater when compared to the linear format … As is also well-known, a major disadvantage of the sector scan format is the extremely limited field of view at shallow scan depths, such as 1 cm. or less. One major improvement from the preferred embodiment of this invention is that a variable vertex scan format permits increased field of view at all scan depths, including shallow scan depths …” Col.5, Ln.63 – Col.6, Ln.12; the threshold can be set with routine experimentation; "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); in this case, several depth values have already been illustrated with respect to different scan format, thus a threshold can be acquired with routine experimentation).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the scan pattern switching as taught by Anand with the variable vertex scan as taught by Maslak. Doing so would make it possible “to extend the field of view at all depths with substantially comparable resolution” (see Maslak; Col.2, Ln.52 – Col.3, Ln.4).
"[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). See MPEP 2144.01. In this case, although Maslak does not explicitly teach the selection of depth, Maslak teaches the fundamental theory to switch image setting according to depth, and the apparatus of Maslak is also capable of performing the claimed format switching operation. In combination with the teaching of Berger, when the device received the user selection of depth, it would be obvious to one with ordinary skill in the art to consider the advantages and disadvantages of different imaging formats at different depth as taught by Maslak to modify the imaging setting with proper format.

Regarding claim 11, Berger teaches an apparatus comprising a portable handheld processing device (“…the ultrasonic imaging system includes a handheld probe system which is in communication with a remotely located computing device. The computing device can be a handheld portable information device … The computing device may be used for controlling …” [0020]) in operative communication with an ultrasound probe (“The method further includes sending, from an external application, a command indicative of one of the ultrasonic operations, executing in the ultrasonic application server …” [0030]; “The external application can reside … be resident on a different computing device. The external application communicates with the ultrasonic application server using a control program …” [0032]) having a single ultrasound transducer array (“The front-end probe 3 integrates a transducer array 10 …” [0104]), the portable handheld processing device configured to:
Receive a selection from a user of a new imaging depth (“An operator then selects, via a first control, one of the ultrasonic imaging operations, and then selects, via a second control, a parameter in the range of values corresponding to the selected ultrasonic imaging operation.” [0021]; “Typical scanning ultrasonic imaging operations which are known to those skilled in the art and which may be applied by the ultrasonic imaging system include … depth …” [0024]).
Further, in the same field of endeavor, Maslak teaches wherein the depth  exceeds a threshold imaging depth (the threshold can be set with routine experimentation; "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); in this case, several depth values have already been illustrated with respect to different scan format, thus a threshold can be acquired with routine experimentation), the processing device (“This operation is easy to accomplish by means of control logic in combination with a microprocessor …” Col.7, Ln.57 - 60) configured to cause, within a single imaging preset (“The variable vertex scan …” Col.6, Ln.13 – 24), the ultrasound probe to switch (“… that the vertex may occur at a variable point as shown in FIG. 5 for several different placements of variable vertex 4a-4g.” Col.6, Ln.13 – 24; see Fig.5) from a configuration to collect ultrasound data for producing ultrasound images having a linear format (“As the variable vertex approaches infinity 4f or 4g the format approaches a linear scanning format.” Col.6, Ln.13 – 24; see Fig.5) to a configuration to collect ultrasound data for producing ultrasound images having a trapezoidal format (see Fig.5, the vertex position at 4c – 4e) based on the receiving the selection from the user (considering the depth selection by operator as taught by Berger cited above) of the new imaging depth that exceeds a threshold imaging depth (“The acoustic lines thus can be steered beyond both ends of the array itself, to extend the field of view at all depths with substantially comparable resolution.” Col.2, Ln.52 – Col.3, Ln.4; here each vertex position is corresponded to different depth; “As is well known, the typical sector scan format has two major advantages when compared to the linear format. Namely, the sector has substantially increased field of view at the deeper scan depths, such as 10 cm. or greater when compared to the linear format … As is also well-known, a major disadvantage of the sector scan format is the extremely limited field of view at shallow scan depths, such as 1 cm. or less. One major improvement from the preferred embodiment of this invention is that a variable vertex scan format permits increased field of view at all scan depths, including shallow scan depths …” Col.5, Ln.63 – Col.6, Ln.12; again the threshold can be set with routine experimentation; "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); in this case, several depth values have already been illustrated with respect to different scan format, thus a threshold can be acquired with routine experimentation).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the scan pattern switching as taught by Anand with the variable vertex scan as taught by Maslak. Doing so would make it possible “to extend the field of view at all depths with substantially comparable resolution” (see Maslak; Col.2, Ln.52 – Col.3, Ln.4).
"[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). See MPEP 2144.01. In this case, although Maslak does not explicitly teach the selection of depth, Maslak teaches the fundamental theory to switch image setting according to depth, and the apparatus of Maslak is also capable of performing the claimed format switching operation. In combination with the teaching of Berger, when the device received the user selection of depth, it would be obvious to one with ordinary skill in the art to consider the advantages and disadvantages of different imaging formats at different depth as taught by Maslak to modify the imaging setting with proper format.

Regarding claim 21, Berger in view of Maslak teaches all claim limitation, as applied in claim 1, and Maslak further teaches subsequent to causing the ultrasound probe to switch to the configuration to collect ultrasound data for producing ultrasound images having the trapezoidal format (“As the variable vertex approaches the face of the transducer …” Col.6, Ln.13 – 24; see the approaching from 4g to 4d then to 4b), causing, within the single imaging preset (“The variable vertex scan …” Col.6, Ln.13 – 24), the ultrasound probe to switch (“… that the vertex may occur at a variable point as shown in FIG. 5 for several different placements of variable vertex 4a-4g.” Col.6, Ln.13 – 24; see Fig.5) from the configuration to collect ultrasound data for producing ultrasound images having the trapezoidal format (see Fig.5, the vertex position at 4c – 4e) to a configuration to collect ultrasound data for producing ultrasound images having a sector format (“… at 4b, the format approaches a sector format.” Col.6, Ln.13 – 24; see Fig.5) based on receiving a selection of a second imaging depth that exceeds a second threshold imaging depth (“The acoustic lines thus can be steered beyond both ends of the array itself, to extend the field of view at all depths with substantially comparable resolution.” Col.2, Ln.52 – Col.3, Ln.4; here each vertex position is corresponded to different depth; “As is well known, the typical sector scan format has two major advantages when compared to the linear format. Namely, the sector has substantially increased field of view at the deeper scan depths, such as 10 cm. or greater when compared to the linear format … As is also well-known, a major disadvantage of the sector scan format is the extremely limited field of view at shallow scan depths, such as 1 cm. or less. One major improvement from the preferred embodiment of this invention is that a variable vertex scan format permits increased field of view at all scan depths, including shallow scan depths …” Col.5, Ln.63 – Col.6, Ln.12; again the threshold can be set with routine experimentation; "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); in this case, several depth values have already been illustrated with respect to different scan format, thus a threshold can be acquired with routine experimentation).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the scan pattern switching as taught by Anand with the variable vertex scan as taught by Maslak. Doing so would make it possible “to extend the field of view at all depths with substantially comparable resolution” (see Maslak; Col.2, Ln.52 – Col.3, Ln.4).

Regarding claim 22, Berger in view of Maslak teaches all claim limitation, as applied in claim 1, and Maslak further teaches subsequent to causing the ultrasound probe to switch to the configuration to collect ultrasound data for producing ultrasound images having the trapezoidal format (“As the variable vertex approaches infinity 4f or 4g …” Col.6, Ln.13 – 24; see the approaching from 4d to 4g), causing, within the single imaging preset (“The variable vertex scan …” Col.6, Ln.13 – 24), the ultrasound probe to switch (“… that the vertex may occur at a variable point as shown in FIG. 5 for several different placements of variable vertex 4a-4g.” Col.6, Ln.13 – 24; see Fig.5) from the configuration to collect ultrasound data for producing ultrasound images having the trapezoidal format (see Fig.5, the vertex position at 4c – 4e) to the configuration to collect ultrasound data for producing ultrasound images having a linear format (“As the variable vertex approaches infinity 4f or 4g the format approaches a linear scanning format.” Col.6, Ln.13 – 24; see Fig.5) based on receiving a selection of a second imaging depth that is less than the threshold imaging depth (“The acoustic lines thus can be steered beyond both ends of the array itself, to extend the field of view at all depths with substantially comparable resolution.” Col.2, Ln.52 – Col.3, Ln.4; here each vertex position is corresponded to different depth; “As is well known, the typical sector scan format has two major advantages when compared to the linear format. Namely, the sector has substantially increased field of view at the deeper scan depths, such as 10 cm. or greater when compared to the linear format … As is also well-known, a major disadvantage of the sector scan format is the extremely limited field of view at shallow scan depths, such as 1 cm. or less. One major improvement from the preferred embodiment of this invention is that a variable vertex scan format permits increased field of view at all scan depths, including shallow scan depths …” Col.5, Ln.63 – Col.6, Ln.12; again the threshold can be set with routine experimentation; "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); in this case, several depth values have already been illustrated with respect to different scan format, thus a threshold can be acquired with routine experimentation).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the scan pattern switching as taught by Anand with the variable vertex scan as taught by Maslak. Doing so would make it possible “to extend the field of view at all depths with substantially comparable resolution” (see Maslak; Col.2, Ln.52 – Col.3, Ln.4).

Regarding claim 23, Berger in view of Maslak teaches all claim limitation, as applied in claim 11, and Berger further teaches the processing device is a portable handheld processing device (“The computing device can be a handheld portable information device” [0020]).
In addition, Maslak further teaches wherein the processing device (“This operation is easy to accomplish by means of control logic in combination with a microprocessor …” Col.7, Ln.57 - 60) is further configured to: subsequent to causing the ultrasound probe to switch to the configuration to collect ultrasound data for producing ultrasound images having the trapezoidal format (“As the variable vertex approaches infinity 4f or 4g …” Col.6, Ln.13 – 24; see the approaching from 4d to 4g), causing, within the single imaging preset (“The variable vertex scan …” Col.6, Ln.13 – 24), the ultrasound probe to switch (“… that the vertex may occur at a variable point as shown in FIG. 5 for several different placements of variable vertex 4a-4g.” Col.6, Ln.13 – 24; see Fig.5) from the configuration to collect ultrasound data for producing ultrasound images having the trapezoidal format (see Fig.5, the vertex position at 4c – 4e) to the configuration to collect ultrasound data for producing ultrasound images having a linear format (“As the variable vertex approaches infinity 4f or 4g the format approaches a linear scanning format.” Col.6, Ln.13 – 24; see Fig.5) based on receiving a selection of a second imaging depth that is less than the threshold imaging depth (“The acoustic lines thus can be steered beyond both ends of the array itself, to extend the field of view at all depths with substantially comparable resolution.” Col.2, Ln.52 – Col.3, Ln.4; here each vertex position is corresponded to different depth; “As is well known, the typical sector scan format has two major advantages when compared to the linear format. Namely, the sector has substantially increased field of view at the deeper scan depths, such as 10 cm. or greater when compared to the linear format … As is also well-known, a major disadvantage of the sector scan format is the extremely limited field of view at shallow scan depths, such as 1 cm. or less. One major improvement from the preferred embodiment of this invention is that a variable vertex scan format permits increased field of view at all scan depths, including shallow scan depths …” Col.5, Ln.63 – Col.6, Ln.12; again the threshold can be set with routine experimentation; "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); in this case, several depth values have already been illustrated with respect to different scan format, thus a threshold can be acquired with routine experimentation).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the scan pattern switching as taught by Anand with the variable vertex scan as taught by Maslak. Doing so would make it possible “to extend the field of view at all depths with substantially comparable resolution” (see Maslak; Col.2, Ln.52 – Col.3, Ln.4).

Regarding claim 24, Berger in view of Maslak teaches all claim limitation, as applied in claim 11, and Berger further teaches the processing device is a portable handheld processing device (“The computing device can be a handheld portable information device” [0020]).
In addition, Maslak further teaches wherein the processing device (“This operation is easy to accomplish by means of control logic in combination with a microprocessor …” Col.7, Ln.57 - 60) is further configured to: subsequent to causing the ultrasound probe to switch to the configuration to collect ultrasound data for producing ultrasound images having the trapezoidal format (“As the variable vertex approaches the face of the transducer …” Col.6, Ln.13 – 24; see the approaching from 4g to 4d then to 4b), causing, within the single imaging preset (“The variable vertex scan …” Col.6, Ln.13 – 24), the ultrasound probe to switch (“… that the vertex may occur at a variable point as shown in FIG. 5 for several different placements of variable vertex 4a-4g.” Col.6, Ln.13 – 24; see Fig.5) from the configuration to collect ultrasound data for producing ultrasound images having the trapezoidal format (see Fig.5, the vertex position at 4c – 4e) to a configuration to collect ultrasound data for producing ultrasound images having a sector format (“… at 4b, the format approaches a sector format.” Col.6, Ln.13 – 24; see Fig.5) based on receiving a selection of a second imaging depth that exceeds a second threshold imaging depth (“The acoustic lines thus can be steered beyond both ends of the array itself, to extend the field of view at all depths with substantially comparable resolution.” Col.2, Ln.52 – Col.3, Ln.4; here each vertex position is corresponded to different depth; “As is well known, the typical sector scan format has two major advantages when compared to the linear format. Namely, the sector has substantially increased field of view at the deeper scan depths, such as 10 cm. or greater when compared to the linear format … As is also well-known, a major disadvantage of the sector scan format is the extremely limited field of view at shallow scan depths, such as 1 cm. or less. One major improvement from the preferred embodiment of this invention is that a variable vertex scan format permits increased field of view at all scan depths, including shallow scan depths …” Col.5, Ln.63 – Col.6, Ln.12; again the threshold can be set with routine experimentation; "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); in this case, several depth values have already been illustrated with respect to different scan format, thus a threshold can be acquired with routine experimentation).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the scan pattern switching as taught by Anand with the variable vertex scan as taught by Maslak. Doing so would make it possible “to extend the field of view at all depths with substantially comparable resolution” (see Maslak; Col.2, Ln.52 – Col.3, Ln.4).


Claim 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Berger in view of Maslak, as applied in claim 1 and 11 respectively, and further in view of Dewey et al. (US 2011/0218436 A1; published on 09/08/2011) (hereinafter “Dewey”).

Regarding claim 25, Berger in view of Maslak teaches all claim limitations, as applied in claim 1, and Berger further teaches a portable handheld processing device (“The computing device can be a handheld portable information device” [0020]; “… illustrating a portable information device such as a personal digital assistant (PDA) or any computing device according to an exemplary embodiment of the present invention.”  [0294]).
Although the PDA as taught by Berger is functional equivalent to the mobile smartphone, Berger fails to explicitly teach wherein the portable handheld processing device comprises a mobile smartphone.
However, in the same field of endeavor, Dewey teaches wherein the portable handheld processing device comprises a mobile smartphone (“Using a powered-on Smartphone …” [0049]; “Using the Smartphone user interface, the user commands the scanning system to commence a scan of the chosen body location.” [0051]; Fig.2).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the handheld portable information device as taught by Berger with the smartphone as taught by Dewey. Doing so would make it possible to provide a “computer-assisted self-examination” which “can be performed at home, by the patient alone, outside the presence of additional people” (see Dewey; [0028]).

Regarding claim 26, Berger in view of Maslak teaches all claim limitations, as applied in claim 11, and Berger further teaches a portable handheld processing device (“The computing device can be a handheld portable information device” [0020]; “… illustrating a portable information device such as a personal digital assistant (PDA) or any computing device according to an exemplary embodiment of the present invention.”  [0294]).
Although the PDA as taught by Berger is functional equivalent to the mobile smartphone, Berger fails to explicitly teach wherein the portable handheld processing device comprises a mobile smartphone.
However, in the same field of endeavor, Dewey teaches wherein the portable handheld processing device comprises a mobile smartphone (“Using a powered-on Smartphone …” [0049]; “Using the Smartphone user interface, the user commands the scanning system to commence a scan of the chosen body location.” [0051]; Fig.2).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the handheld portable information device as taught by Berger with the smartphone as taught by Dewey. Doing so would make it possible to provide a “computer-assisted self-examination” which “can be performed at home, by the patient alone, outside the presence of additional people” (see Dewey; [0028]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059. The examiner can normally be reached Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAO SHENG/           Examiner, Art Unit 3793                                                                                                                                                                                             	
/ROCHELLE D TURCHEN/           Primary Examiner, Art Unit 3793